 342 NLRB No. 66 
Germantown Electric, Inc. 
and
 International Broth-
erhood of
 Electrical Workers, Local Union No. 
34, AFLŒCIO.
 Case 33ŒCAŒ14500 
July 30, 2004 
DECISION
 AND
 ORDER BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN AND 
WALSH The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 
an answer to the complaint. 
 Upon a charge filed by the 
Union on January 13, 2004, the General Counsel issued 
the complaint on March 30, 2004, against Germantown 
Electric, Inc., the Respondent,
 alleging that it has vio-
lated Section 8(a)(5) and (1) of the Act.  The Respondent 
failed to file an answer. 
On May 3, 2004, the General Counsel filed a Motion 
for Default Judgment with the Board.  On May 10, 2004, 
the Board issued an order tr
ansferring the proceeding to 
the Board and a Notice to 
Show Cause why the motion 
should not be granted.  The Respondent filed no re-
sponse.  The allegations in the motion are therefore un-

disputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 

deemed admitted if an answer is not filed within 14 days 
from service of the compla
int, unless good cause is 
shown.  In addition, the complaint affirmatively stated 

that unless an answer was file
d by April 13, 2004, all the 
allegations in the complaint would be considered admit-
ted.  Further, the undisputed allegations in the General 
Counsel™s motion disclose that the Region, by letter 
dated April 14, 2004, notified the Respondent that unless 

an answer was received by 
April 21, 2004, a motion for 
default judgment would be filed. 
In the absence of good cause being shown for the fail-
ure to file a timely answer
, we grant the General Coun-
sel™s motion for default judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a corporation, 
with an office and place of business in East Peoria, Illi-
nois, has been engaged in the business of electrical con-
struction work for both residential and commercial cus-

tomers.   
During the 12 months prior to September 1, 2003, the 
Respondent, in conducting its business operations de-
scribed above, derived gross revenues in excess of 
$500,000 and purchased and received and caused to be 

transferred and delivered to its various projects at points 
within the State of Illinois supplies and materials valued 
in excess of $2800, which were transported to said pro-

jects and locations directly 
from points outside the State 
of Illinois.  We find that the Respondent is an employer 
engaged in commerce within
 the meaning of Section 
2(2), (6), and (7) of the Act and that the International 
Brotherhood of Electrical Wo
rkers, Local Union No. 34, 
AFLŒCIO, is a labor organization within the meaning of 
Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, Dennis Miller held the position 
of the Respondent™s president and has been a supervisor 
of the Respondent within the meaning of Section 2(11) 

of the Act and an agent of the Respondent within the 
meaning of Section 2(13) of the Act. 
The following employees of the Respondent constitute 
a unit appropriate for the purposes of collective bargain-
ing within the meaning of Section 9(b) of the Act: 
 All employees performing work covered by the collec-

tive bargaining agreement by and between the Central 
Illinois (Peoria) Chapter, National Electrical Contrac-

tors Association (NECA), and the Union, captioned 
and herein referred to as the Inside Construction 
Agreement and effective by its terms from August 8, 

2003 through February 28, 2006; but excluding all of-
fice clerical employees, gu
ards, professional employees 
and supervisors as defined in the Act. 
 About January 3, 1997, the Respondent, an employer 
engaged in the building and construction industry, 
granted recognition to the Union as the exclusive collec-
tive-bargaining representative of the unit by entering into 

a collective-bargaining agre
ement with the Union, spe-
cifically, by signing a letter of assent to be bound by the 
terms of successive collective-bargaining agreements 

between the Central Illinois (Peoria) Chapter, NECA and 
the Union, the most recent of
 which is the Inside Con-
struction Agreement referred to above, without regard to 

whether the majority status of the Union had ever been 
established under the provisions of Section 9 of the Act. 
Since about January 3, 1997, pursuant to the agree-
ment described above, the Un
ion has been recognized as 
the limited exclusive collectiv
e-bargaining representative 
of the unit by the Respondent without regard to whether 

the majority status of the Union had ever been estab-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 2 lished under the provisions of Section 9 of the Act.
1  Such recognition has been embodied in successive col-
lective-bargaining agreements
, the most recent of which 
is effective for the period August 8, 2003 through Febru-

ary 28, 2006. 
At all times material herein, the Union has requested 
the Respondent to honor the terms of the existing Inside 

Construction Agreement to which the Respondent is 
bound and bargain in good faith with it as the limited 
exclusive representative of the unit. 
About December 3, 2003, th
e Union, by letter, re-
quested the Respondent to furnish the Union with infor-
mation regarding the relationship of the Respondent and 
East Peoria Electric, Inc., including: the name and ad-
dress of each officer and each 
director of each company, 
and their family relationship to each other, if any; the 
name and address of each supervisory employee em-
ployed by each company, including the dates of em-

ployment with each company;
 a list of property, equip-
ment, tools, supplies, materials or other items used in the 
electrical contracting or se
rvice business which was 
transferred from Germantown
 Electric to East Peoria 
Electric, the amount of consideration received for each 
item, the date of its transfer, and the date of filing of any 

security interest in the transferred property; the name, 
location, and owner for any work commenced by or un-
der contract to Germanto
wn Electric which was per-
formed by East Peoria Electri
c, or for which East Peoria 
Electric assumed responsibility for completion or per-
formance; the name and address of each accountant, 

bookkeeper, lawyer, law firm, 
insurance agent, insurance 
company, bonding company or bonding agent who has 
performed services for each 
company within the last 2 
years; the name, address and job description of each per-
son who has been employed by each company at any 

time during the period from January 1, 2002, to the pre-
sent; a description of the nature and type of work en-
gaged in by each company including its intended cus-

tomers; a list of customers for whom East Peoria Electric 
has performed work since its inception and for whom 
Germantown Electric also perf
ormed work at any time; a 
list of all persons, firms, or corporations to whom East 
Peoria Electric has bid for 
work since its inception who 
were also persons, firms or corporations for whom Ger-

mantown Electric also bid work at any time during its 
                                                          
 1 The complaint alleges that the Respondent is a construction indus-
try employer and that it granted recognition to the Union without regard 

to whether the Union had established 
majority status.  Accordingly, we 
find that the relationship was entered 
into pursuant to S
ec. 8(f) and that 
the Union is therefore the limited 
9(a) representative of the unit em-
ployees for the period covered by the contract.  See, e.g., 
A.S.B. Clo-
ture, Ltd., 
313 NLRB 1012 (1994). 
existence; the names of each 
person who is obligated or 
liable for any debt of Germantown Electric or East Peoria 
Electric; the address, location and owner of each job on 
which both Germantown Electric and East Peoria Elec-

tric performed work; the address or location from which 
each company performed any of its work, including of-
fices, storage yards, other storage facilities, and equip-

ment yards; a list of any municipality in which German-
town Electric or East Peoria 
Electric is or has been regis-
tered as an electrical contra
ctor; a list of each job per-
formed by East Peoria Electric since its inception which 
has required it to be a licen
sed electrical contractor, in-
cluding the name and address of the license holder used 
by East Peoria Electric to 
comply with the licensing re-
quirement for each job. 
The information requested 
by the Union is necessary 
for, and relevant to, the Union™s performance of its func-
tion as the limited exclusive 
collective-bargaining repre-
sentative of the unit for purposes of administering the 
8(f) agreement to which the Respondent is bound. 
Since about December 3, 2003, the Respondent has 
failed and refused to bargain in good faith with the Union 
as the limited exclusive colle
ctive-bargaining representa-
tive of its employees in the unit by failing and refusing to 

furnish the Union the requested information. 
CONCLUSION OF 
LAW By the acts and conduct described above, the Respon-
dent has failed and refused to bargain collectively and in 
good faith with the limited exclusive bargaining repre-
sentative of its employees and has thereby engaged in, 

and is engaging in, unfair labor practices affecting com-
merce within the meaning of 
Section 8(a)(5) and (1) and 
Section 2(6) and (7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 

found that the Respondent has failed and refused to fur-
nish the Union information that is relevant and necessary 
to its role as the limited exclusive bargaining representa-

tive of the unit employees, we shall order the Respondent 
to furnish the Union with the information it requested on 
December 3, 2003.
2                                                           
 2 The General Counsel™s Motion requests that the notice be mailed to 
all employees of the Respondent who 
were employed as of September 
1, 2003.  However, the General Counsel did not indicate why this spe-

cial mailing remedy is necessary.  Th
erefore, we shall order the stan-
dard notice posting remedy.   
 GERMANTOWN ELECTRIC
, INC
. 3ORDER The National Labor Relations Board orders that the 
Respondent, Germantown Elect
ric, Inc., East Peoria, 
Illinois, its officers, agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Failing and refusing to furnish International Broth-
erhood of Electrical Worker
s, Local Union No. 34, AFL-
CIO, with information necessary for and relevant to the 
performance of its duties as 
the limited exclusive collec-
tive-bargaining representative 
of the employees in the 
following appropriate unit: 
 All employees performing work covered by the collec-
tive bargaining agreement by and between the Central 
Illinois (Peoria) Chapter, National Electrical Contrac-

tors Association (NECA), and the Union, captioned 
and herein referred to as the Inside Construction 
Agreement and effective by its terms from August 8, 

2003 through February 28, 2006; but excluding all of-
fice clerical employees, gu
ards, professional employees 
and supervisors as defined in the Act. 
 (a) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Furnish the Union with the information it requested 
by letter dated December 3, 2003. 
(b) Within 14 days after service by the Region, post at 
its facility in East Peoria, Illinois, copies of the attached 
notice marked ﬁAppendix.ﬂ
3  Copies of the notice, on 
forms provided by the Regional Director for Region 33, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted 
by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-

spondent has gone out of business or closed the facility 
involved in these 
proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 

to all current employees and former employees employed 
by the Respondent at any 
time since December 3, 2003. 
                                                          
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
(c) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 Posted by Order of the 
National Labor Relations Board 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to furnish International 
Brotherhood of Electrical Wo
rkers, Local Union No. 34, 
AFLŒCIO, with information necessary for and relevant 
to the performance of its duties as the limited exclusive 

collective-bargaining represen
tative of the employees in 
the following appropriate unit: 
 All employees performing work covered by the collec-

tive bargaining agreement by and between the Central 
Illinois (Peoria) Chapter, National Electrical Contrac-
tors Association (NECA), and the Union, captioned 
and herein referred to as the Inside Construction 

Agreement and effective by its terms from August 8, 
2003 through February 28, 2006; but excluding all of-
fice clerical employees, gu
ards, professional employees 
and supervisors as defined in the Act. 
 WE WILL NOT  in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL furnish the Union with the information it re-
quested by letter dated December 3, 2003. 
GERMANTOWN ELECTRIC, INC.   342 NLRB No. 66 
  